      Case 2:21-cv-00067 Document 34 Filed on 07/27/21 in TXSD Page 1 of 3
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     July 27, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

DANIEL AIELLO, et al,                         §
                                              §
         Plaintiffs,                          §
VS.                                           § CIVIL ACTION NO. 2:21-CV-067
                                              §
BRIAN COLLIER, et al,                         §
                                              §
         Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
                             AND
               OVERRULING OBJECTIONS TO ORDER
              DENYING MOTION FOR JUDICIAL NOTICE

       On May 17, 2021, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation” (M&R, D.E. 16), performing an initial screening

of this action and recommending that this Court deny certification of a class action,

dismiss without prejudice the separate claims of Abner Lee Cocke, dismiss Plaintiff

Daniel Aiello’s claims against the Texas Department of Criminal Justice (TDCJ) under

42 U.S.C. § 1983, and retain the claims for injunctive relief against TDCJ Director Brian

Collier in his official capacity pursuant to the Religious Land Use and Institutionalized

Persons Act (RLUIPA), 42 U.S.C. § 2000cc et seq. and the Civil Rights Act, 42 U.S.C.

§ 1983 (based on the denial of equal protection). Plaintiff was provided proper notice of,

and opportunity to object to, the Magistrate Judge’s M&R. FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s M&R is filed, the district court

need only satisfy itself that there is no clear error on the face of the record and accept the
1/3
      Case 2:21-cv-00067 Document 34 Filed on 07/27/21 in TXSD Page 2 of 3




magistrate judge’s memorandum and recommendation. Guillory v. PPG Industries, Inc.,

434 F.3d 303, 308 (5th Cir. 2005) (citing Douglass v. United Services Auto Ass’n, 79

F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s M&R (D.E. 16), and all other relevant documents in the record, and

finding no clear error, the Court ADOPTS as its own the findings and conclusions of the

Magistrate Judge. Accordingly, the Court:

              1. DENIES certification of this action as a class action and strikes all class

                 action allegations;

              2. DISMISSES WITHOUT PREJUDICE the claims of Abner Lee

                 Cocke;

              3. DISMISSES WITH PREJUDICE Plaintiff Daniel Aiello’s claims

                 against the Texas Department of Criminal Justice (TDCJ) under 42

                 U.S.C. § 1983; and

              4. RETAINS Plaintiff Daniel Aiello’s claims for injunctive relief against

                 TDCJ Director Brian Collier in his official capacity pursuant to the

                 Religious Land Use and Institutionalized Persons Act (RLUIPA), 42

                 U.S.C. § 2000cc et seq. and the Civil Rights Act, 42 U.S.C. § 1983

                 (based on the denial of equal protection).

       On June 29, 2021, Defendant Collier filed his Answer (D.E. 24), asserting various

defenses and affirmative defenses to the retained claims in this action. In response,

Plaintiff Aiello filed a Motion for Judicial Notice (D.E. 27). In his motion, Aiello claims
2/3
      Case 2:21-cv-00067 Document 34 Filed on 07/27/21 in TXSD Page 3 of 3




that Collier’s answer constituted objections to the M&R filed after the deadline for doing

so and asserting that Plaintiff has thus prevailed on his action by default. The Magistrate

Judge denied the motion in an order (D.E. 29) issued July 12, 2021. On July 23, 2021,

Plaintiff Aiello filed his objection (D.E. 31) to the order (D.E. 29), thus appealing it to

this Court.

       Plaintiff misunderstands the purpose of the M&R. The M&R was designed to

screen the case for viable claims before serving any Defendants. As such, Defendant

Collier was not a party to the case at the time the M&R was issued and he had no

obligation to object to it. The M&R did not adjudicate the retained claims, but only

allows Plaintiff Aiello to go forward on them.        Under principles of due process,

Defendant Collier now has the right to appear and be heard on his defenses. That was the

purpose of the answer (D.E. 24) that he filed.

       Consequently, Plaintiff is not entitled to judicial notice or any other order

declaring this case adjudicated on the basis of the initial screening M&R. The Magistrate

Judge properly denied the motion (D.E. 27). This Court now OVERRULES Plaintiff

Aiello’s objection (D.E. 31) to that order (D.E. 29).      Both parties may proceed to

prosecute and defend this action on the merits.

       ORDERED this 27th day of July, 2021.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




3/3
